NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KAREN PANOSYAN,                                 No.    19-56315

                Petitioner-Appellant,           D.C. No.
                                                8:18-cv-01726-JGB-LAL
 v.

ALEJANDRO N. MAYORKAS, in his                   MEMORANDUM*
official capacity as Secretary of the
Department of Homeland Security; et al.,

                Respondents-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                             Submitted July 27, 2021**
                               Pasadena, California

Before: M. SMITH and OWENS, Circuit Judges, and ROBRENO,*** District
Judge.

      Karen Panosyan, a citizen of Armenia and passport holder of the former


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Eduardo C. Robreno, United States District Judge for
the Eastern District of Pennsylvania, sitting by designation.
Union of Soviet Socialist Republics, appeals from the district court’s denial and

dismissal of his habeas petition challenging his detention. Because the parties are

familiar with the facts, we do not recount them here. We dismiss Panosyan’s

habeas petition as moot.

      “[A] case becomes moot when ‘it no longer present[s] a case or controversy

under Article III, § 2 of the Constitution.’” Abdala v. INS, 488 F.3d 1061, 1063

(9th Cir. 2007) (second alteration in original) (citation omitted). “[A] petitioner’s

release from detention under an order of supervision moot[s] his challenge to the

legality of his extended detention.” Id. at 1064 (internal quotation marks and

citation omitted). For Panosyan’s “habeas petition to continue to present a live

controversy after [his] release . . . there must be some remaining ‘collateral

consequence’ that may be redressed by success on the petition.” Id.

      In his petition for a writ of habeas corpus, Panosyan requested immediate

release from custody under reasonable conditions of supervision, or in the

alternative, a constitutionally adequate hearing before an impartial adjudicator at

which the Government would bear the burden of establishing that Panosyan’s

continued detention is justified. Panosyan has since been granted bond and

released from custody after a hearing at which an Immigration Judge (“IJ”) placed

the burden on the Government to prove by clear and convincing evidence that

Panosyan was unsuitable for release on bond. Therefore, the claims raised “were


                                          2
fully resolved by release from custody,” and “successful resolution of [the]

pending claims could no longer provide the requested relief.” Id. at 1065.

      Nor are there any collateral consequences. Although the district court

concluded Panosyan’s habeas petition was not moot because the Government had

not provided assurances that it would not redetain Panosyan, see Diouf v.

Napolitano, 634 F.3d 1081, 1084 n.3 (9th Cir. 2011); Picrin-Peron v. Rison, 930

F.2d 773, 775-76 (9th Cir. 1991), the circumstances have since changed. The

Government argues on appeal that because the IJ granted Panosyan’s request for

release on bond and ICE did not appeal that decision, the IJ’s order is now

administratively final. Thus, absent changed circumstances, see Matter of Sugay,

17 I. & N. Dec. 637, 640 (BIA 1981), such as “reinvolvement with the criminal

justice system,” Picrin-Peron, 930 F.2d at 776 (internal quotation marks omitted),

ICE cannot redetain Panosyan.

      Because we can be “satisfied that the alleged wrong[ful detention] will not

recur” absent changed circumstances, id., and because we have previously listed

release with supervision as an action that moots a habeas petition, Abdala, 488

F.3d at 1064-65, we dismiss Panosyan’s habeas petition as moot. See United

States v. Sanchez-Gomez, 138 S. Ct. 1532, 1537 (2018) (“A case that becomes

moot at any point during the proceedings is no longer a ‘Case’ or ‘Controversy’ for

purposes of Article III, and is outside the jurisdiction of the federal courts.”


                                           3
(emphasis added) (some internal quotation marks and citation omitted)).

      DISMISSED.




                                        4